Citation Nr: 0407984	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paralysis of the lower 
extremities, to include as due to carbon tetrachloride 
exposure.


REPRESENTATION

Appellant represented by:	Kathleen Pirri, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2002, at which time entitlement 
to service connection for paralysis of the lower extremities 
due to carbon tetrachloride exposure was denied.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court), and the parties to the appeal thereafter 
jointly moved the Court to remand the matter to the Board in 
order to consider applicable law and to provide an adequate 
statement of reasons and bases for its decision.  By its 
order, dated in November 2003, the Court granted the parties' 
motion, thereby vacating the November 2002 decision of the 
Board.  

Upon return of the case to the Board, the veteran's attorney 
was contacted by Board personnel in a letter, dated in 
January 2004, in which, among other things, the attorney was 
invited to submit additional argument or evidence in support 
of the benefit sought on appeal by the veteran.  Received by 
the Board in March 2004 was additional argument submitted by 
the veteran's attorney.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


REMAND

Based on the particulars set forth in the parties' joint 
motion before the Court, additional development of this 
matter is required prior to any further consideration by the 
Board of its merits.  Included among the actions found to be 
necessary are full compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); retrieval of the curriculum vitae of a specified 
VA medical professional who had prior involvement in this 
matter; and the conduct of a VA medical examination to 
ascertain the etiology of the veteran's paralysis of his 
lower extremities, and specifically, whether there is an 
etiological relationship between his inservice leg cramps and 
his leg paralysis.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection for paralysis of the lower 
extremities, to include as due to carbon 
tetrachloride exposure.  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO must also 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether the veteran has been prejudiced 
by VA's issuance of VCAA notice outside 
the chronological sequence set forth in 
the above-cited statutes and regulation.

2.  The RO must obtain the curriculum 
vitae of Bruce E. Dunn, M.D., Chief 
Pathologist, Pathology and Laboratory 
Medicine Product Line, who previously 
provided a report in August 2001, for 
inclusion in the claims folder.  

3.  Thereafter, the RO must arrange for 
the veteran to undergo a VA medical 
examination by a neurologist for the 
purpose of ascertaining the etiology of 
his lower extremity paralysis.  In 
particular the examiner must address 
whether there is an etiological 
relationship between the 1956 in-service 
complaint of leg cramps and the first 
complaints associated with leg paralysis 
presented almost 10 years later in 1966.  
The claims folders in their entirety must 
be made available to the examiner for 
review and such examiner must reference 
in his/her report whether in fact the 
claims folders were reviewed.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

In addition, the examiner must furnish a 
professional opinion, with supporting 
rationale, as to each of the following:

(a)  Is it at least as likely 
as not that the paralysis of 
either of the veteran's lower 
extremities had its onset 
during his period of military 
service from July 1952 to June 
1956, or is otherwise related 
to that period of service or 
any event thereof?  

(b)  What is the likely 
etiology of the veteran's lower 
extremity paralysis?  Does the 
etiology have any relationship 
to the veteran's service?

(c)  Is it at least as likely 
as not that the etiological 
agent responsible for the onset 
of the veteran's paralysis of 
his lower extremities was first 
present during his period of 
service from July 1952 to June 
1956, or, in the alternative, 
within the one-year period 
following his discharge from 
service in June 1956?  In 
responding, it is asked that 
the examiner comment 
specifically on the 
relationship, if any, between 
the veteran's inservice leg 
cramps and the development of 
leg paralysis. 

Use by the examiner of the "at 
least as likely as not" 
language in formulating a 
response is required.  
4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  

5.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to 
service connection for paralysis of the 
lower extremities, to include as due to 
carbon tetrachloride exposure, on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of those 
Federal courts interpreting such body of 
law.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




